DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/25/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
Claim 6-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2,5,11-16,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell  et al (US 20020135581 A1) in view of Geisner et al  (US 20100281432 A1)

Regarding claim 1, Russell discloses a method ([0017] A method and system for controlling an avatar using computer vision) comprising: 
receiving a video of a first user ([0018] video camera 130 captures an image of person); 
determining that a predetermined set of skeletal joints of the first user are visible in the video ([0026] Hand and head tracker 360 may track the hands and head of the user to produce two-dimensional image coordinates of the hands and he); 
adjusting portions of a first avatar that correspond to the predetermined set of skeletal joints of the first user that are visible in the video to represent a pose of the predetermined set of skeletal joints ([0020] avatar 150 may be rendered as a skeletal figure comprising bones and joints, or as a fully-clothed human or a cartoon character); 



Geisner discloses detecting a condition for capturing a screenshot ([0139] user gesture); and 
([0139] The screenshot of image data on the left side 700 of FIG. 7B depicts the user's gesture 64b at a second point in time.)

Russell and Geisner are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include detecting a condition for capturing a screenshot; and capturing a screenshot of the first user and the first avatar in response to detecting the condition as described by Geisner

 The motivation for doing so would have been to control avatar's motion by mapping the avatar's motion in an application space to the user's motions in the physical space (Geisner, [0002]).

Therefore, it would have been obvious to combine Russell and Geisner to obtain the invention as specified in claim 1.

Regarding claim 2, Russell is silent to receiving input from the first user that selects the first avatar from a plurality of avatars.

Geisner discloses receiving input from the first user that selects the first avatar from a plurality of avatars ([0151]The user may select a specific coach, such as from a collection of avatars that represent real or invented personas) 



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include receiving input from the first user that selects the first avatar from a plurality of avatars as described by Geisner

 The motivation for doing so would have been to control avatar's motion by mapping the avatar's motion in an application space to the user's motions in the physical space (Geisner, [0002]).

Therefore, it would have been obvious to combine Russell and Geisner to obtain the invention as specified in claim 2.

Regarding claim 5, Russell is silent to displaying the screenshot to the first user; and concurrently with displaying the screenshot, displaying a blank space indicating that receipt of a corresponding screenshot from a second user is pending.

Geisner discloses displaying the screenshot to the first user; and concurrently with displaying the screenshot, displaying a blank space indicating that receipt of a corresponding screenshot from a second user is pending ([0131] FIGS. 7A-C depict example split-screen screenshots for replaying a user's gestures as an avatar, with instructional gesture data displayed side-by-side with the avatar.) 

Russell and Geisner are combinable because they are from the same field of invention. 



 The motivation for doing so would have been to control avatar's motion by mapping the avatar's motion in an application space to the user's motions in the physical space (Geisner, [0002]).

Therefore, it would have been obvious to combine Russell and Geisner to obtain the invention as specified in claim 5.

Regarding claim 11, Russell is silent to generating, for display, a plurality of identical avatars having a first set of different poses; and detecting that the pose corresponds to a specified pose.

Geisner discloses generating, for display, a plurality of identical avatars having a first set of different poses; and detecting that the pose corresponds to a specified pose ([0151] Different personalities could be used, such as a famous baseball player. The representation of the coach may be prerecorded data displayed along with a demonstrated gesture.) 

Russell and Geisner are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of 

 The motivation for doing so would have been to control avatar's motion by mapping the avatar's motion in an application space to the user's motions in the physical space (Geisner, [0002]).

Therefore, it would have been obvious to combine Russell and Geisner to obtain the invention as specified in claim 11.

Regarding claim 12, Russell is silent to in response to detecting that the pose corresponds to the specified pose: modifying the first set of different poses of the plurality of avatars to have identical poses that match the pose of the first user; and generating for display the plurality of avatars having the identical poses..

Geisner discloses in response to detecting that the pose corresponds to the specified pose: modifying the first set of different poses of the plurality of avatars to have identical poses that match the pose of the first user; and generating for display the plurality of avatars having the identical poses ([0151] A user could learn a gesture, such as how to throw a baseball, by accessing a training program. From the basics, the coach could walk the user through the gestures that make up a throw.) 

Russell and Geisner are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of 

 The motivation for doing so would have been to control avatar's motion by mapping the avatar's motion in an application space to the user's motions in the physical space (Geisner, [0002]).

Therefore, it would have been obvious to combine Russell and Geisner to obtain the invention as specified in claim 12.

Regarding claim 13, Russell is silent to animating modification of the first set of different poses of the plurality of avatars in the generated display..

Geisner discloses animating modification of the first set of different poses of the plurality of avatars in the generated display. ([0151] visual representation of the instructional gesture data may be on a portion of the display space, wherein the portion is smaller than a total display space) 

Russell and Geisner are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include animating modification of the first set of different poses of the plurality of avatars in the generated display as described by Geisner

 The motivation for doing so would have been to control avatar's motion by mapping the avatar's motion in an application space to the user's motions in the physical space (Geisner, [0002]).

Therefore, it would have been obvious to combine Russell and Geisner to obtain the invention as specified in claim 13.

Regarding claim 14, Russell discloses wherein a rate at which the predetermined set of skeletal joints is determined is adjusted based on a position of the first user relative to an image capture device ([0019] if latency effects are ignored, avatar 150 may move in lock-step fashion with person 120. For instance, if person 120 raises her hand to wave at video camera 130, avatar 150 may raise its hand as well.).

Regarding claim 15, Russell discloses a system ([0017] A method and system for controlling an avatar using computer vision) comprising: 
a processor configured to perform operations ([0034] such code being instructions executable by an array of logic elements such as a microprocessor or other digital signal processing unit) comprising: 
receiving a video of a first user ([0018] video camera 130 captures an image of person); 
determining that a predetermined set of skeletal joints of the first user are visible in the video ([0026] Hand and head tracker 360 may track the hands and head of the user to produce two-dimensional image coordinates of the hands and he); 
adjusting portions of a first avatar that correspond to the predetermined set of skeletal joints of the first user that are visible in the video to represent a pose of the predetermined set of skeletal joints ([0020] avatar 150 may be rendered as a skeletal figure comprising bones and joints, or as a fully-clothed human or a cartoon character); 



Geisner discloses detecting a condition for capturing a screenshot ([0139] user gesture); and 
capturing a screenshot of the first user and the first avatar in response to detecting the condition ([0139] The screenshot of image data on the left side 700 of FIG. 7B depicts the user's gesture 64b at a second point in time.)

Russell and Geisner are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include detecting a condition for capturing a screenshot; and capturing a screenshot of the first user and the first avatar in response to detecting the condition as described by Geisner

 The motivation for doing so would have been to control avatar's motion by mapping the avatar's motion in an application space to the user's motions in the physical space (Geisner, [0002]).

Therefore, it would have been obvious to combine Russell and Geisner to obtain the invention as specified in claim 15.

.

Geisner discloses receiving input from the first user that selects the first avatar from a plurality of avatars ([0151]The user may select a specific coach, such as from a collection of avatars that represent real or invented personas) 

Russell and Geisner are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include receiving input from the first user that selects the first avatar from a plurality of avatars as described by Geisner

 The motivation for doing so would have been to control avatar's motion by mapping the avatar's motion in an application space to the user's motions in the physical space (Geisner, [0002]).

Therefore, it would have been obvious to combine Russell and Geisner to obtain the invention as specified in claim 16.

Regarding claim 19, Russell is silent to displaying the screenshot to the first user; and concurrently with displaying the screenshot, displaying a blank space indicating that receipt of a corresponding screenshot from a second user is pending.

 ([0131] FIGS. 7A-C depict example split-screen screenshots for replaying a user's gestures as an avatar, with instructional gesture data displayed side-by-side with the avatar.) 

Russell and Geisner are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include displaying the screenshot to the first user; and concurrently with displaying the screenshot, displaying a blank space indicating that receipt of a corresponding screenshot from a second user is pending as described by Geisner

 The motivation for doing so would have been to control avatar's motion by mapping the avatar's motion in an application space to the user's motions in the physical space (Geisner, [0002]).

Therefore, it would have been obvious to combine Russell and Geisner to obtain the invention as specified in claim 19.

Regarding claim 20, Russell discloses a non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine  ([0034] such code being instructions executable by an array of logic elements such as a microprocessor or other digital signal processing unit), cause the machine to perform operations comprising: 
receiving a video of a first user ([0018] video camera 130 captures an image of person); 
([0026] Hand and head tracker 360 may track the hands and head of the user to produce two-dimensional image coordinates of the hands and he); 
adjusting portions of a first avatar that correspond to the predetermined set of skeletal joints of the first user that are visible in the video to represent a pose of the predetermined set of skeletal joints ([0020] avatar 150 may be rendered as a skeletal figure comprising bones and joints, or as a fully-clothed human or a cartoon character); 



Geisner discloses detecting a condition for capturing a screenshot ([0139] user gesture); and 
capturing a screenshot of the first user and the first avatar in response to detecting the condition ([0139] The screenshot of image data on the left side 700 of FIG. 7B depicts the user's gesture 64b at a second point in time.)

Russell and Geisner are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include detecting a condition for capturing a screenshot; and capturing a screenshot of the first user and the first avatar in response to detecting the condition as described by Geisner



Therefore, it would have been obvious to combine Russell and Geisner to obtain the invention as specified in claim 20.

Claim 3,4,17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell  et al (US 20020135581 A1), Geisner et al  (US 20100281432 A1) as applied to claim 1 above, and further in view of Amacker et al (US 20150286829 A1).

Regarding claim 3, Russell and Geisner are silent to wherein the condition comprises passage of a threshold period of time. 

Amacker discloses wherein the condition comprises passage of a threshold period of time ([0031] the user can perform a gesture to capture video over a period of time for playback). 

Russell, Geisner and Amacker are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include wherein the condition comprises passage of a threshold period of time as described by Amacker



Therefore, it would have been obvious to combine Russell, Geisner and Amacker to obtain the invention as specified in claim 3.

Regarding claim 4, Russell and Geisner are silent to wherein the condition comprises receiving a spoken command from the user to capture the screenshot.

Amacker discloses wherein the condition comprises receiving a spoken command from the user to capture the screenshot ([0057] Voice commands or other inputs can be used to provide such permission as well). 

Russell, Geisner and Amacker are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include wherein the condition comprises receiving a spoken command from the user to capture the screenshot as described by Amacker

 The motivation for doing so would have been to enable a user, developer, or service provider to control or manage the transmission of certain types of body-related data for various purpose (Amacker, [0002]).

Therefore, it would have been obvious to combine Russell, Geisner and Amacker to obtain the invention as specified in claim 4.

Regarding claim 17, Russell and Geisner are silent to wherein the condition comprises passage of a threshold period of time. 

Amacker discloses wherein the condition comprises passage of a threshold period of time ([0031] the user can perform a gesture to capture video over a period of time for playback). 

Russell, Geisner and Amacker are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include wherein the condition comprises passage of a threshold period of time as described by Amacker

 The motivation for doing so would have been to enable a user, developer, or service provider to control or manage the transmission of certain types of body-related data for various purpose (Amacker, [0002]).

Therefore, it would have been obvious to combine Russell, Geisner and Amacker to obtain the invention as specified in claim 17.



Amacker discloses wherein the condition comprises receiving a spoken command from the user to capture the screenshot ([0057] Voice commands or other inputs can be used to provide such permission as well). 

Russell, Geisner and Amacker are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include wherein the condition comprises receiving a spoken command from the user to capture the screenshot as described by Amacker

 The motivation for doing so would have been to enable a user, developer, or service provider to control or manage the transmission of certain types of body-related data for various purpose (Amacker, [0002]).

Therefore, it would have been obvious to combine Russell, Geisner and Amacker to obtain the invention as specified in claim 18.

Conclusion
	
                      

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619